Citation Nr: 0313878	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-29 369	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for status post 
excision of the right lateral meniscus with degenerative 
changes of the right knee, currently rated 20 percent 
disabling.

2.  Whether the veteran has submitted a timely substantive 
appeal of the February 1996 rating decision which reduced the 
rating for the service-connected right knee disorder from 40 
percent to 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
November 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision wherein, the RO reduced the rating from 40 
percent to 20 percent for the service-connected right knee 
disorder.  The veteran filed a notice of disagreement in 
March 1996 and in November 2002, he was issued a statement of 
the case.

The appeal also arises from a January 1997 rating decision by 
the RO which denied a rating in excess of 20 percent for a 
right knee disorder.


FINDINGS OF FACT

1.  By rating action in February 1996, the RO reduced the 
rating for a right knee disorder from 40 percent to 20 
percent.

2.  In March 1996, the veteran filed a notice of disagreement 
with the February 1996 rating decision.

3.  The veteran was issued a statement of the case in 
November 2002.

4.  A substantive appeal with respect to the February 1996 RO 
rating decision which reduced the veteran's rating for the 
service-connected right knee disorder from 40 percent to 20 
percent was not received by the RO within 60 days of the RO's 
mailing of the statement of the case.

5.  The veteran's right knee disability is manifested by full 
to close to extension, flexion of 90 to 120 degrees, and no 
instability.  




CONCLUSIONS OF LAW

1.  The claim for restoration of a 40 percent rating for the 
service-connected right knee disorder has not been timely 
appealed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2002).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.71a, Codes 5003, 5010, 5257, 
5258, 5259, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the veteran has submitted a timely substantive 
appeal of the February 1996 rating decision which reduced the 
rating for the service-connected right knee disorder from 40 
percent to 20 percent.

The Board has jurisdiction over appeals as to questions of 
law and fact that involve entitlement to VA benefits, as well 
as to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4 (West 1991); 20.101(a) (2002).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (2002).  "Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal."  38 C.F.R. § 
20.202 (2002).  The NOD and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (2002).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative, if any.  38 C.F.R. § 19.30(a) (2002).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2002).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2002).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (2002).  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38  C.F.R. § 20.302. 38 C.F.R. § 20.1103 
(2002).

In the instant case, the RO, in October 1995, proposed a 
reduction from 40 percent to 20 percent for the service-
connected right knee disorder.  In February 1996, the RO 
effectuated the proposed reduction and assigned a 20 percent 
rating for the service-connected right knee disorder.  In 
March 1996, the veteran filed a notice of disagreement with 
the adverse February 1996 decision.  A statement of the case 
was mailed to the veteran in November 2002.  To date, the 
veteran has not submitted any documents which can be 
construed as a substantive appeal as defined in 38 C.F.R. 
§ 20.202.  Moreover, the veteran has not submitted a request 
for an extension under 38 C.F.R. § 20.303.

In March 2003, the veteran was given notice that the Board 
was going to consider whether a substantive appeal with 
respect to the claim for restoration of a 40 percent rating 
for status post excision of the right lateral meniscus with 
degenerative changes of the right knee (i.e., a right knee 
disorder) had been submitted.  He was given an opportunity to 
request a hearing or present argument related to this issue.  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board's 
consideration of this issue does not violate the veteran's 
procedural rights.  The March 2003 letter to the veteran 
provided him notice of the pertinent regulations, as well as 
notice of the Board's intent to consider the issue.  He was 
given 60 days to submit argument on this issue and provided 
an opportunity to request a hearing.

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2002); 
See Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran has not filed a timely (or even an untimely) 
substantive appeal.  Therefore, the appeal was not perfected, 
and the Board is without jurisdiction to adjudicate this 
claim.  38 U.S.C.A. §§ 7104(a), 7105(d)(3), and 7108 (West 
1991); 38 C.F.R. §§  20.101(a), 20.200, 20,202 (2002).

II.  Entitlement to an increased rating in excess of 20 
percent for a right knee disorder

A.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed January 1997 rating decision, a July 1997 
statement of the case, and supplement statements of the case 
dated in October 1999 and November 2002.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

In April 2001, January 2002, May 2002 VA letters, the veteran 
was informed of the provisions of the VCAA, the evidence he 
was responsible for submitting and what evidence VA would 
obtain in an effort to substantiate his claim.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA examinations and outpatient 
treatment reports, and assertions made by the veteran and his 
representative in support of his claim.  Additionally, in May 
2001, the veteran stated that all evidence had been 
associated with the claims folder.  Under the circumstances 
in this case, the veteran has received the notice and 
assistance contemplated by law, and adjudication of the claim 
for a rating in excess of 20 percent for a right knee 
disorder poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Analysis

The veteran claims that his service-connected right knee 
disorder is more disabling than reflected in the 20 percent 
rating currently assigned.  He reports that his right knee 
causes pain and swelling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Applicable 
regulations require that in evaluating a given disability, 
the disability must be viewed in relation to its whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA 
has a duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's service medical records show that in March 
1976, he fell and injured his right knee.  He was 
subsequently found to have a tear of the right lateral 
meniscus and he underwent a lateral meniscectomy.  In May 
1977, the veteran was granted service connection for a right 
knee disorder.

The veteran is currently rated 20 percent for his service-
connected right knee disorder (status post excision, right 
lateral meniscus with degenerative changes).  The RO assigned 
the veteran this 20 percent rating using hyphenated codes 
consisting of 5259 and 5261.  Code 5259 provides a 10 percent 
rating for cartilage semilunar removal of, symptomatic.  Code 
5261 pertains to limitation of extension of the knee.  As 
will be discussed below, the evidence reveals some limitation 
of motion of both knee extension and flexion and the veteran 
has been diagnosed as having arthritis of the right knee.  
Since the veteran has arthritis and some limitation of motion 
of the knee, a 10 percent rating is assignable irrespective 
of whether the veteran meets the schedular requirement for a 
10 percent rating under the codes pertaining to limitation of 
knee motion.  See 38 C.F.R. § 4.71, 5003, 5010, 5260, 5261.  
In assigning the veteran a 20 percent rating it appears that 
the RO assigned a 10 percent rating based on limitation of 
motion and a 10 percent rating for the cartilage semilunar 
removal.  

The Board observes that the evaluation of the same disability 
or manifestations under different diagnoses is to be avoided. 
38 C.F.R. § 4.14.  Rather, the veteran's disability should be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  The RO's method of rating the service-connected 
right knee appears to be based on this principle.  While it 
is not clear whether the symptoms of the semilunar cartilage 
removal are separate and distinct from the rating criteria 
pertaining to limitation of motion of the knee joint, the 
Board will not disturb the RO's method of rating the 
veteran's right knee.  In fact, the Board will follow in the 
same vein in adjudicating this claim.  In this regard, the 
Board notes that under 38 C.F.R. § 4.71, Code 5258 a 20 
percent rating is assigned for cartilage, semilunar, 
dislocated with frequent episodes of "locking", pain, and 
effusion into the joint.  A review of the record is 
completely negative for a finding that the veteran has 
dislocation of the semilunar cartilage.  Thus, Diagnostic 
Code 5258 cannot be combined with Diagnostic Code 5261 for 
the purpose of assigning a rating in excess of 20 percent for 
the right knee disorder.

As noted above, the record demonstrates that the veteran has 
arthritis of the right knee which has been confirmed by X-ray 
studies.  (See radiology results from 1998 and 2002).  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.

Limitation of flexion to 60 degrees is rated 0 percent.  
Flexion limited to 45 degrees warrants a 10 percent 
evaluation, flexion limited to 30 degrees warrants a 20 
percent rating and when limited to 15 degrees a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension to 5 degrees is rated 0 percent.  
Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Extension limited to 15 degrees warrants a 20 
percent rating and when it is limited to 20 degrees a 30 
percent rating is assigned.  38 C.F.R. § 4.71a, Code 5261.

VA outpatient treatment records from 1996 to 2000 and VA 
examinations from 1996 to 2002 are on file.  An October 1996 
VA examination report reveals that the veteran lacked no more 
than 5 degrees of extension and had flexion to 120 degrees.  
A December 1996 VA examination report reveals similar 
findings.  The veteran had -2 to -3 degrees of extension and 
flexion to 120 degrees.  In March 2002, the veteran was noted 
to have -22 to full extension and flexion of 22 degrees to 90 
degrees.  The Board notes that when VA examined the veteran 
in October 1998 and June 1999, the examiner did not report 
the veteran's complete range of motion capabilities.  The 
examiner only reported the veteran's pain free range of 
motion studies (20 degrees of extension and 90 degrees of 
flexion).  For rating purposes the reports of October 1996, 
December 1996 and March 2003 are more probative, as they 
offer complete range of motion results.

The Board finds that the probative evidence of record shows 
that the veteran has either full extension or close to full 
extension and that his flexion ranges between 90 degrees to 
120 degrees.  Thus, if codes 5260 and 5261 were strictly 
applied to the veteran's case, he would be assigned 
noncompensable ratings.  However, as noted above, based on 
the veteran having arthritis and some limitations of motion, 
a 10 percent rating is assigned.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  As previously stated, in 
assigning the 20 percent rating, the RO has combined a 10 
percent rating based on limitation of knee motion with the 
rating pertaining to removal of semilunar cartilage which is 
symptomatic.

Although the record demonstrates that the veteran has some 
pain with motion (prior to 20 degrees of extension and 90 
degrees of extension), there is no objective evidence that 
such pain results in limited extension to 20 degrees or 
flexion which is limited to 15 degrees (The criteria for the 
next higher rating of 30 percent under the limitation of 
motion codes).  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, when examined in 
December 1996, the examiner stated that the veteran had a 
flare-up of his right knee on examination and at that time he 
was noted to have -2 to -3 degrees of extension to 120 
degrees of flexion.  Although the examiner stated that the 
veteran had weakened movement due to pain and fatigability, 
there was no evidence that this would cause impairment which 
would warrant an increased rating under the codes pertaining 
to limitation of motion.  In July 1999, the examiner reported 
that there was no indication of additional loss of range of 
motion due to any weakness, excessive fatigability or 
incoordination.  Lastly, in February 2002, the examiner noted 
that the veteran ambulated with an antalgic gait on the right 
side with a cane.  He stated that with distance ambulation, 
there was no apparent loss of active range of motion over the 
-2 to -3 degrees of extension and 120 of flexion.  It was 
further reported that there was no further increased 
incoordination or fatigue with ambulation in the hallway.

In adjudicating the claim for an increased rating for the 
service-connected right knee disorder, Diagnostic Code 5257 
is also for consideration.  Diagnostic Code 5257 provides a 
20 percent rating for moderate recurrent subluxation or 
lateral instability of the knee, and a 30 percent is assigned 
when it is severe.  38 C.F.R. § 4.71, Code 5257.  Although 
the record demonstrates that the veteran on occasion uses a 
cane with ambulation, VA examinations and medical reports 
from 1996 to 2002 reveal that the veteran has no instability 
or laxity.  He was specifically found to have no varus or 
valgus instability, and no mediolateral instability.

The Board observes that VA General Counsel's opinions hold 
that under certain circumstances, arthritis and instability 
of a knee may be rated separately under Codes 5003 and 5257.  
However, the opinions are inapplicable in the present case 
because the veteran does not have any instability of the 
right knee.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.  

In light of the foregoing, the Board must finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent for a right knee 
disorder.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A timely timely substantive appeal of the February 1996 
determination with respect to the reduction of the rating 
from 40 percent to 20 percent for the service-connected right 
knee disorder, having not been filed, the appeal is dismissed 
for lack of jurisdiction.

A rating in excess of 20 percent for a right knee disorder is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

